Citation Nr: 1136621	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a head injury, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck disorder, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder, and if so, whether service connection is warranted.

4. Entitlement to service connection for posttraumatic stress disorder.

5. Entitlement to a rating in excess of 20 percent for service-connected mechanical low back pain.

6. Entitlement to a compensable rating for service-connected fracture of the right 4th metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006, July 2008, and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2011, the Veteran testified at a hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.

The Board observes that since the last supplemental statement of the case on the claims to reopen and increased rating claims, additional VA and private treatment records have been received.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may not properly consider such evidence in rendering its decision.  Nevertheless, to the extent the Board contemplates this evidence in reopening the claims below, the Board finds that no prejudice to the Veteran has resulted. 

The Board notes that the January 2006 rating decision granted a 10 percent rating for the Veteran's service-connected low back disability.  The Veteran appealed this decision and thereafter, an August 2007 Decision Review Officer (DRO) decision granted a 20 percent rating for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

With the exception of the claims to reopen the previously denied claims seeking service connection for residuals of a head injury and a neck disorder, all claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in December 1994, the RO denied a claim to seeking entitlement to service connection for residuals of a head injury.
 
2. In a final rating decision issued in January 2006, the RO denied a claim to reopen the previously denied claim seeking entitlement to service connection for a neck disorder.

3. Evidence added to the record since the prior final denial in December 1994 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the head injury claim.

4. Evidence added to the record since the prior final denial in January 2006 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the neck disorder claim.
CONCLUSIONS OF LAW

1. The December 1994 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2. The January 2006 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claims for service connection for residuals of a head injury and a neck disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to those claims.  

The Veteran contends that he suffered injury to his neck to his head and neck during a fall in service.  Thus, he contends that service connection is warranted for residuals of a head injury and a disorder of the cervical spine and neck. 

In a December 1994 rating decision, the RO denied service connection for residuals of a head injury.  In a January 2006 rating decision, the RO found that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a neck disorder.  Evidence of record at the time of both those decisions included the Veteran's statements, service treatment records, and the report of an October 1994 VA examination.  In the original denial of service connection in a December 1994 rating decision, the RO determined that, even though the Veteran's service treatment records reflected complaint, treatment, and diagnosis related to the head and neck, the post-service evidence did not establish the presence of current residuals of a head injury or a neck disorder.  In January 2006, the RO found that evidence of a current disability of the neck remained lacking.  Accordingly, the RO denied the Veteran's claims for service connection for residuals of a head injury and to reopen the claim of entitlement to service connection for a neck disorder.

The Veteran did not appeal either of the above decisions.  Rather, in December 2007, he filed another claim for head injury, and in February 2008, he submitted a statement that again referenced having had neck trauma in service that had caused continuous neck problems, which was then adjudicated as a new claim.  Thus, the December 1994 and January 2006 decisions are final.  38 U.S.C.A. § 7105 (West 1991) [(2002); 38 C.F.R. §§ 3.104, 20.302, 20.110 (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claims to reopen in December 2007 and February 2008; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
  
Since the final January 2006 rating decision, the Veteran has submitted additional personal statements, including testimony at an August 2011 Board hearing, and VA and private treatment records.  The Board's review of this evidence reflects that new and material evidence has been submitted with regard to the residuals of head injury and neck disorder claims.  Specifically, VA treatment records show treatment for headache complaints that may represent migraine headaches, as well as degenerative disc disease of the cervical spine and foraminal stenosis.
  
Thus, the Board concludes that the current treatment evidence shows diagnoses associated with possible residuals of head injury and a neck/cervical spine disorder, which were the elements missing from the previously denied claims.
For these reasons, the Board finds that new and material evidence has been received to reopen the Veteran's claims of entitlement to residuals of a head injury and a neck disorder.  Therefore, the claims to reopen previously denied claims seeking service connection for residuals of a head injury and a neck disorder are granted.


ORDER

New and material evidence having been received, the claim to reopen the previously denied claim seeking service connection for residuals of a head injury is granted.

New and material evidence having been received, the claim to reopen the previously denied claim seeking service connection for a neck disorder is granted. 



REMAND

With respect to the remaining claims new and material, service connection, and increased rating claims, the Board finds that a remand is necessary.  First, as indicated, substantial amounts of VA treatment records have been associated with the claims file since the last adjudications of all claims on appeal, for which AOJ review is necessary.  

Second, the Board notes that April 2010 and July 2010 VA treatment records reference a February 2008 MRI of the cervical spine and brain.  However, these records are not in the claims file.  The only 2008 VA treatment records are relevant to mental health treatment.  The most recent VA treatment record associated with physical complaints dated prior to February 2010 is dated in March 2007.  Therefore, the Board concludes that there is a gap in the treatment evidence of almost three years, particular in reference to the Veteran's orthopedic claims.  Moreover, the most recent VA treatment record is dated in January 2011; thus, there may be more recent VA treatment records available.  Accordingly, a remand is also required so that these outstanding, relevant VA treatment records may be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Third, the Board finds that VA examinations should be scheduled with regard to the Veteran's service connection claims for residuals of head injury, neck, and PTSD, and his increased rating claims.  VA has a duty to provide a VA examination in service connection claims when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As indicated, the treatment evidence reflects in-service and post-service treatment for the head and neck; therefore, an opinion is required as to a possible relationship between the post-service and in-service complaints.

As for the Veteran's PTSD claim, he has indicated that he has PTSD related to abusive treatment in boot camp, as well as to an assault that occurred in or around April 1991.  Records reflect that the Veteran was convicted of simple assault in May 1991, but detailed reports of the incident are unavailable.  Nevertheless, this report constitutes sufficient evidence to warrant an opinion as to the existence of the Veteran's claimed stressors or personal assault and the etiology of his claimed PTSD or other acquired psychiatric disorder.  

Finally, with regard to the Veteran's increased rating claims, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  His testimony at the August 2011 hearing suggested that his service-connected back disorder and finger fracture had increased in severity.  Therefore, the Board determines that VA examinations to assess the current nature and severity of the Veteran's service-connected low back and right finger fracture disabilities should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records from the Chicago VA medical center dated from March 2001 to February 2010 and from January 2011 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed residuals of head injury.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify any disorders the Veteran has that are residuals of a head injury.

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in December 2007 to the present, is related to his in-service head injury complaints?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed neck disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify any disorders the Veteran has of the neck.

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any disorder of the neck exhibited by the Veteran currently, i.e., at the time he filed his claim in February 2008 to the present, is related to his in-service neck complaints or is otherwise related to his military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

4. Schedule the Veteran for a psychiatric examination to ascertain the existence and etiology of his claimed PTSD or other acquired psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify any Axis I psychiatric disorders for which the Veteran's symptoms meet the DSM-IV criteria.  

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the claimed personal assault described by the Veteran is consistent with the service treatment and personal records and the County court documents of record? 

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any acquired psychiatric disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in July 2008 to the present, is related to his reported in-service stressors?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

5. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of the Veteran's service-connected mechanical low back strain and right 4th metacarpal fracture.  All appropriate tests should be performed and their results documented, including range of motion measurements using a goniometer.  Additionally, sensory and motor testing should be performed to identify and deficits related to the service-connected low back and right 4th finger disabilities.  
   
If any neurological deficits are identified, the examiner should state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any neurological disorder is causally or etiologically related to a service-connected disability, and if at least as likely as not related then such should be clearly evaluated.  

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

6. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the last statements of the case on each issue.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


